Citation Nr: 1039486	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-39 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a left elbow disorder, 
described as status post (SP) tennis elbow surgery.

2.  Entitlement to service connection for a left hand disorder, 
described as tendonitis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran had service with the National Guard including periods 
of active military service from May 1982 to November 1982, June 
2004 to November 2005, and May 2009 to June 2010.  The claims 
arise from his June 2004 to November 2005 period of active 
service

This matter comes to the Board of Veterans' Appeals (Board) from 
a March 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in 
part, denied entitlement to service connection for left elbow and 
hand disorders.

A Travel Board hearing was scheduled to be held in June 2010, but 
the hearing was cancelled due to the Veteran's deployment.  The 
hearing was subsequently rescheduled for September 2010.  
However, prior to the hearing, the Veteran, requested that the 
hearing be cancelled and that his appeal be forwarded to the 
Board.   

In correspondence of April 2010, the Veteran raised the 
additional issues of an increased rating for his back and service 
connection for his right knee, right leg, and hearing loss.  
These matters are referred to the RO for any appropriate action.

The issue of entitlement to service connection for a left elbow 
disorder, described as status post (SP) tennis elbow surgery is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the Veteran should further action 
be required.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, a left hand disorder 
was incurred as a result of service. 



CONCLUSION OF LAW

A left hand disorder was incurred in service. 38 U.S.C.A. §§ 
1110, 1131, 5103-5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  In this case, with respect to the 
left hand disorder, the Board is granting in full the benefits 
sought on appeal.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not be 
further discussed.

Background

The appellant seeks service connection for a left hand disorder.  
He reported left hand pain during his June 2004 to November 2005 
deployment while loading equipment.  He did not suffer any 
apparent injury nor did he seek any medical treatment at the 
time.  

In a November 2005 DD Form 2697, report of medical assessment, 
the Veteran noted among other complaints left hand pain for which 
he did not seek medical care while on active duty.

At a January 2006 VA examination, the examiner reviewed the 
claims file noting no medical records for treatment of a left 
hand disorder.  The Veteran reported that while loading equipment 
in Iraq he developed pain in the dorsum of his left hand 
extending to his wrist.  It was worse with repetitive movement.  
He denied swelling and did not seek any medical treatment.  He 
continues to experience discomfort with gripping, and noted a 
popping in the left wrist area.  He feels that his grip was 
weaker and repetitive motion increased his pain.  Flare-ups 
occured with gripping activities.  He had no additional motion 
loss but reported increased weakness.  He treated the pain with 
ibubrofen.

Examination revealed mild tendinitis over the dorsum left hand.  
There was no erythema, swelling, or crepitus.  He had mild pain 
on repetitive motion without additional motion loss in 
dorsiflexion.  There was 60 degree palmar flexion of the left 
wrist; 20 degrees radial deviation and 30 degrees ulnar 
deviation. The left hand grip was 5/5 with a mild popping.  X-
rays revealed intact osseous structures with no degenerative 
changes. The diagnosis was tendinitis, left hand.  

Analysis

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The record includes medical evidence that tends to support the 
Veteran's claim of service connection for a left hand disorder.  
This evidence includes the November 2005 DD Form 2697, report of 
medical assessment, filled out by the Veteran at the end of his 
deployment, noting that he suffered from left hand pain on active 
duty but did not seek medical treatment, as well as the January 
2006 VA examination report which diagnosed tendinitis, left hand.  
 
The Board has determined that a grant of service connection for a 
left hand disorder is in order.  In the Board's view, the 
November 2005 DD Form 2697, report of medical assessment, and the 
January 2006 VA examination adequately relates any current left 
hand disorder to service.  Accordingly, service connection for a 
left hand disorder is warranted.

ORDER

Service connection for a left hand disorder is granted.


REMAND

The appellant has claimed entitlement to service connection for 
SP tennis elbow surgery, left.  Unfortunately, a remand is 
required in this case. 

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulted in a current 
disability, that the claimed disability was incurred during 
active service, or, if the claimed disability pre-existed active 
service, that it was aggravated therein. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).

The Veteran was afforded a VA examination in January 2006.  He 
reported undergoing corrective surgery for left tennis elbow 
prior to his military service.  During active duty deployment to 
Iraq, he developed occasional flare-ups of left elbow pain 
resulting in additional loss of motion.  He treated this with 
rest and it usually got better within 1-2 days.  The elbow was 
currently asymptomatic with no pain, loss of motion, swelling, or 
pain with repetitive motion.

Examination revealed a well-healed surgical scar on the lateral 
epicondyle left elbow.  There was mild tenderness to palpation 
with no erythema, pain on movement or increased pain on 
repetition of motion.  The active and passive range of motion was 
0-140 degrees flexion; 80 degrees pronation; and, 85 degrees 
supination.  The diagnosis was tendinitis, left elbow.  The 
examiner noted that during flare-ups of pain involving the left 
elbow he would expect no additional loss of motion, fatigue, or 
incoordination.  However, the examiner failed to discuss the 
issue of aggravation of the preexisting left elbow condition.   

The Board finds the January 2006 VA examination to be inadequate 
for rating purposes.  The extent to which the appellant's left 
elbow disorder preexisted service and may have been aggravated by 
service is still unclear.  As such, the RO/AMC should schedule 
the appellant for a VA examination to determine if there exists 
any possible etiological relationship, including aggravation, 
between the appellant's pre-existing left tennis elbow and his 
claimed in-service experiences.  An accompanying rationale is 
requested.  

The question of aggravation of a preexisting condition requires 
further investigation by a medical professional, inasmuch as the 
Board is prohibited from substituting its own unsubstantiated 
medical opinion. See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is required 
in order to fulfill its statutory duty to assist the appellant to 
develop the facts pertinent to the claim. Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).

For the reasons stated above, and in order to give the appellant 
every consideration with respect to the present appeal, further 
development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the appellant will be notified when further 
action on his part is required.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should take appropriate 
action to secure any records which have not 
been previously secured for inclusion in 
the claims file, including private 
treatment records and records from the VA 
Medical Center relating to the Veteran's 
left elbow disorder.  All attempts to 
secure this evidence must be documented in 
the claims file.

2.  The Veteran should be accorded an 
examination by a physician knowledgeable in 
orthopedics for the purpose of determining 
the diagnosis of any and all left elbow 
disorders that may be present.  The 
Veteran's claims folder and a copy of this 
REMAND must be provided to the examiner for 
review prior to completion of the 
examination.  Moreover, a notation to the 
effect that this record review took place 
must be included in the examination report.  
All indicated studies, tests, and 
evaluations, particularly orthopedic and 
neurological testing, should be performed.  
All pertinent symptomatology and findings 
should be reported in detail. 

The examiner is then to provide a medical 
opinion and accompanying rationale as to 
whether there was a permanent increase in 
the severity of the appellant's preexisting 
left elbow condition during service.  If 
the examiner determines that the 
appellant's left elbow condition did not 
increase in severity during service, the 
examiner should so indicate.  However, if 
the examiner finds that the left elbow 
condition did increase in severity during 
service, then the examiner should express 
an opinion as to whether this increase is 
severity was due to the natural progression 
of the disease.  Accompanying rationale for 
all opinions expressed must be presented 
and should explain the extent to which the 
opinion is based on medical principles and 
the extent to which it is based on the 
history provided by the appellant.  

If the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why such an 
opinion cannot be provided without 
speculation.

3.  The Veteran should be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2010).  In the event that the Veteran does 
not report for the aforementioned 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  Thereafter, the RO/AMC must review the 
claims folder and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, have been 
conducted and completed in full.  The RO 
should review the examination report to 
ensure that it is in complete compliance 
with the directives of this REMAND.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures at 
once.

5.  Following any other indicated 
development, the RO/AMC should readjudicate 
the claim.  If any benefit is not granted, 
the Veteran and his representative should 
be furnished with a supplemental statement 
of the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. § 
20.1100(b) (2010).




 Department of Veterans Affairs


